Title: James Madison to William Cranch, 31 January 1836
From: Madison, James
To: Cranch, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                31 Jany. 36.
                            
                        
                        
                        I enclose a letter from Mr. McCleland, of whom I have no knowledge, containing a plan for the Washington
                            Monument. I have merely informed him that I should do so—with an intimation to address to you his further communications
                            on the subject.
                        It has I believe been the practice abroad in such cases to invite a competition from men of genius and taste.
                            With my respects and cordial salutations
                        
                        
                            
                                J. M.
                            
                        
                    